NO.
                                        IN THE
                            COURT OF CRIMINAL APPEALS
                                       OF TEXAS                     RECEIVED IN
                                                              COURT OF CRIMINAL APPEALS
                                   Samuel D. McGinty
        FILED IN                                                     APR 06 2015
                                          v.
COURT OF CRIMINAL APPEALS
                                   The Sate of Texas              Abel Aco6ta, Clerk
      APR 13 2015

    Abel AcOSta, Clerk       From the court of appeals
                         for the Eighth District of TEXAS
                                 at ElPaso, Texas

                             cause no.    08-13-00217CR


           Motion for patition for: DISCRETIONARY REVIEW TO THE HONORABLE
   JUDGE   OF THE COURT OF    CRIMINAL    APPEALS:



   Come now, Samuel D. McGinty, Petioner, & files this motion for
   Discretionary Review, in support of this motion appellant shows
   the court the following;



   Petitioner was convicted in the 155            Judicial Court of     the Hood
   County, Texas of the offense of Aggravated Sexual Assult in the
   cause no. CR12461,       style:     THE STATE OF TEXAS    v.   SAMUEL DUANE
                                                                      st
   McGINTY.    The Petioner appealed the court of appeals, 1               Judicial

   District.    The case was AFFIRMED on MARCH 18, 2015.


                                          II.

   The present deadline for filing the Petition for Discrestionary
   review is APRIL 17, 2015.


                                         III.

   Petitioner's request for hearing writ to petiton for Discretionary
   Review is based on the following facts:


   Patitioner-was not informed of the decision of the court od appeals
   in AFFIRMING his case until MARCH 30, 2015.            Since that time the
   Petitioner has been attempting to gain legal representation in this
   matter. His appointed attorney on this appeal, Micheal Menton, has
informed petitioner that he will not be represent him on this
petition for discretionary review.
     Wherefor Petitoner prays this court grant this motion &
request for hearing of writ of discretionary review.



                                Respectfully Submitted,



                                            Samuel D. McGinty     ProSe
                                            TDCJ ID NO.    01869777
                                            AD Hughes Unit
                                            Rt.   2   Box 4400
                                            Gatesville,TX 76597V




                     CERTIFICATE OF   SERVICE



I certify that I delivered a copy of appellants ProSe motion for
writ of discretionary review to the Honorable Court of Appeals for
the EIGHTH DISTRICT of TEXAS at ElPaso, Denise Pacheco, Clerk of
the court; by U.S. Mail, postage pre-paid, firstclass, at 500 E.
San Antonio Ave. Suite 1203, ElPaso, Texas 79901-2408, on this day
of MARCH 31, 2015.



                                Samuel D. McGinty Pro Se
                       NO.

                             Samuel D. McGinty
                              A.D.Hughes Unit
                             Rt.   2   Box 4400
                           Gatesville,TX 76597



    Abel Acosta, Clerk
    Court of Criminal Appeals
    Supreme Court Building                         PMS^fPF  \Z^}

    200 West 14th St..'-                            HI^U'lE
    Rm. 106, Austin, TX 78701                     COURT OFCRIMINAL APPEALS
                                                         APR 0fi 201!

RE: Court of Appeals Number: 08-13-00217-CR           At}©!A€QSt8 Cf&fr
     Tria Court Case Number: CR12461                             iv/iony

             Style: Samuel D. McGinty v. State of Texas


    Dear Clerk, Enclosed Please find;

• Appellant's pro se Motion to file for Petition for discretionary
  Review.

    Please file this motion & bring it to the attention of the Court.

    Please date stamp this letter & return it to me at address shown
above.

    I also request that you notify me of the Courts ruling on this
Motion.




                                         Sincerely,
Samuel D. McGinty 1869777
Hughes Unit
Rt.   2 . Box 4400
Gatesville, TX 76597
                            Abel Acosta,Clerk
                            Court of Criminal Appeals
                            Supreme Court Building
                            200West, 14th St. Rm 106
                            Austin',' TX 78701'
      6
                                                  »iiiil»h»',,.iiii,il,i,ih»,ir,i",1i»l»,i,lii'ii"'1,hn,li
       LEGAL MAIL